Citation Nr: 1723277	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured second metatarsal on the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2005 rating decision granted entitlement to service connection for hemorrhoids and for residuals of a fractured second metatarsal on the right foot and assigned 0 percent (noncompensable) ratings for each disability, effective June 1, 2005.  A notice of disagreement with the assigned disability ratings was received in August 2005, and a statement of the case was issued in May 2006.  A September 2008 VA Form 9 has apparently been accepted by VA as a valid (timely) substantive appeal of the issues that are currently before the Board.

An August 2008 rating decision increased the rating for the residuals of a fractured second metatarsal on the right foot from 0 percent to 10 percent, effective June 1, 2005.  Because the RO did not assign the maximum possible disability rating, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2010, the Veteran testified at a personal hearing before a Veterans Law Judge who is no longer with the Board.  In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  Transcripts of both of these hearing were prepared and associated with the claims file.

In October 2010, July 2014, and February 2016 the Board remanded this case for additional development, and the case has been returned for further appellate review.

In February 2016, the Board also remanded a claim of entitlement to service connection for a skin condition.  Service connection for this claim was granted in October 2016, resolving that issue in full.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are mild or moderate; they are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

2.  The Veteran's residuals of a fractured second metatarsal on the right foot are of no more than moderate severity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for the Veteran's service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.114, Diagnostic Code 7336 (2016).

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured second metatarsal on the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran prior to his separation from service and in March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A .

I.   Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

A.  Hemorrhoids

The Veteran has claimed entitlement to an initial compensable rating for hemorrhoids.  This disability is rated as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Diagnostic Code 7336 is applicable to both external and internal hemorrhoids.  Under this diagnostic code, a noncompensable rating is assigned if the hemorrhoids are mild or moderate.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids "[w]ith persistent bleeding and with secondary anemia, or with fissures."  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has reviewed the relevant evidence to determine whether the Veteran's hemorrhoids exhibit symptoms that most closely approximate the 10 percent or 20 percent rating criteria at any point during this appeals period.  

Following review of the evidence of record, the Board finds that entitlement to a compensable rating must be denied.  There is no dispute that the Veteran does have hemorrhoids and that he uses prescription and over-the-counter medication for them.  Nor is there any dispute that the Veteran's hemorrhoids have been thrombosed.  (See December 2010 VA examination report.)  However, the August 2016 examination report expressly notes that the Veteran's hemorrhoids are mild or moderate.  While the December 2010 examination report noted that the Veteran has had excessive redundant tissue and frequent recurrences, it expressly noted that the Veteran's hemorrhoids are reducible.  At no point in the record are the Veteran's hemorrhoids described as irreducible.  

The Veteran has, at times, described his hemorrhoids as constantly bleeding.  (See, e.g., April 2010 Board Hearing.)  At other times, his bleeding has been described as "occasional," and at other times it has been described as intermittent.  (See July 2006 and December 2010 VA examination reports; March 2008 Dr. Marrero report.)  In any event, there has been no evidence of anemia at any point.  Nor have there been any fissures.  The September 2016 addendum expressly noted that the Veteran's hemorrhoid disability does not involve persistent bleeding with secondary anemia or with fissures.

Based on the above, the Board finds that the criteria for an initial compensable rating for hemorrhoids are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

B.  Right Foot Disability

The Veteran has also claimed entitlement to an initial rating in excess of 10 percent for residuals of a fractured second metatarsal on the right foot.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  That diagnostic code, which applies to malunion or nonunion of the tarsal or metatarsal bones, assigns a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.  A 40 percent rating is to be assigned when there is actual loss of the foot.  

Based on the evidence of record, the Board finds that this disability is not at least moderately severe.  Therefore, a rating in excess of 10 percent is not warranted.  The current "moderate" rating contemplates some impairment, such as the Veteran's pain, swelling, and reported instability.  It also contemplates some flare-ups.  

At both of his hearings, the Veteran reported pain, swelling, and instability.  No instability has been found during examination.

The August 2006 and December 2010 VA examination reports reflect a degree of impairment, but the Board finds that this impairment is more accurately described as "moderate" rather than as "moderately severe."  Both of these examination reports note flare-ups, with the August 2006 report noting that flare-ups occur weekly or more often and the December 2010 report noting that they occur one to three times per month.  In August 2006, the Veteran reported that he has minimal functional impairment due to pain during flare-ups, while he reported in December 2010 that he cannot perform activities during flare-ups.  He reported being able to stand for 15 to 30 minutes and walk one-fourth of a mile during the August 2006 examination, while he reported in December 2010 that he can stand up to one hour and walk one to three miles.  On examination in August 2006, there were no abnormalities, while there was only tenderness on examination in December 2010.  Range of motion was normal in August 2006, and it was not tested in December 2010.  In August 2006, it was noted that this disability prevented sports and recreation and had either mild or no effect on other activities of daily living.  The December 2010 report noted that this disability has moderate effect on some activities of daily living, such as chores and sports, but no effect on others.

The September 2016 VA examination report addendum assesses this disability as "mild."  The rationale was that the Veteran's condition does not affect his ability to function, and that he did not report any pain or flare-ups that affect the function of the foot.  The August 2016 examination report describes his pain as "intermittent" and notes that there was no tenderness on palpation.  

In light of the above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right foot disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.



ORDER

Entitlement to an initial compensable evaluation for service-connected hemorrhoids is denied. 

Entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured second metatarsal on the right foot is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


